Opinión de conformidad emitida por el
Juez Presidente Se-ñor Hernández Denton,
a la cual se une la Jueza Aso-ciada Señora Rodríguez Rodríguez.
El Sr. José O. Candelario Ayala acude ante nos solici-tando que revoquemos una sentencia del Tribunal de Ape-laciones en la que se determinó que los delitos de violación que se le imputan no están prescritos. Alega, en síntesis, que no se le puede aplicar retroactivamente la Ley Núm. 2 de 1 de enero de 1998, pues ello equivaldría a aumentarle los términos prescriptivos de los delitos que se le imputan en contravención a la protección constitucional contra le-gislación ex post facto.
Aunque estamos de acuerdo con el criterio unánime de este Tribunal de que los delitos imputados a Candelario Ayala no están prescritos, hemos decidido suscribir esta opinión de conformidad con el propósito de expresar nues-tra posición de que la prohibición contra leyes ex post facto sólo aplica a leyes sustantivas y no a leyes procesales.
Por entender que la ley cuya aplicación retroactiva Can-delario Ayala cuestiona es de carácter procesal, que queda fuera de la prohibición contra leyes ex post facto, conclui-mos que actuó correctamente el foro apelativo al determi-nar que los delitos imputados no estaban prescritos. Veamos.
H-i
El 16 de marzo de 2004 el Ministerio Público presentó unas denuncias contra Candelario Ayala imputándole la comisión del delito de violación técnica entre agosto 1992 y diciembre 1993, y de tentativa de violación en algún mo-mento entre junio y julio de 1992.
Tanto en 1992 como en 1993, la ley vigente en cuanto a *120la prescripción de dichos delitos era la Ley Núm. 32 de 24 de mayo de 1988, que disponía un término prescriptivo de cinco años contados desde el momento en que la víctima del ataque sexual cumpliera los dieciocho años de edad. La víc-tima tenía de doce a trece años de edad al momento de los hechos. Por lo tanto, cumplió los dieciocho años el 3 de enero de 1998. Según la referida legislación, quedaba claro que las acciones penales prescribirían el 3 de enero de 2003.
El 1 de enero de 1998 la Asamblea Legislativa aprobó la Ley Núm. 2, mediante la cual el término prescriptivo de los delitos en cuestión continuó siendo de cinco años, pero ahora se contarían desde que la víctima cumpliera los vein-tiún años de edad. Bajo esta ley, que fue aprobada con pos-terioridad a la comisión de los hechos que aquí nos concier-nen, los delitos imputados prescribirían el 3 de enero de 2006.
Oportunamente, Candelario Ayala solicitó la desestima-ción de las denuncias por haber prescrito los delitos imputados. La teoría de la defensa era que el término de prescripción debía ser computado a la luz de la ley vigente al momento de la comisión de los hechos, o sea, la ley de 1988. Alegaba que de ser computado el término prescrip-tivo de acuerdo con la ley posterior aprobada en 1998, se le estaría aplicando retroactivamente a Candelario Ayala una ley penal que le desfavorece, en contravención a la prohi-bición constitucional contra las leyes ex post facto.
Por su parte, el Ministerio Fiscal se opuso argumen-tando que se le podía aplicar retroactivamente una ley que ampliaba los términos prescriptivos de los delitos imputa-dos siempre y cuando dicha ampliación haya tenido lugar antes de haber transcurrido el término prescriptivo original. El foro de instancia emitió una resolución aco-giendo el argumento del Ministerio Público.
Inconforme, Candelario Ayala recurrió al Tribunal de Apelaciones mediante un certiorari. Dicho tribunal se negó *121a expedir el auto por entender que, tanto bajo nuestra Constitución como bajo la de Estados Unidos, es permisible ampliar los términos prescriptivos de un delito antes de que haya expirado el plazo original. Candelario Ayala re-curre ante nos aduciendo, en esencia, los mismos plantea-mientos que expuso anteriormente.
r — 1 hH
Para expresarnos sobre el asunto que nos concierne, es necesario aclarar el significado y alcance de la Sec. 12 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, que dispone, en lo pertinente, que “[n]o se aprobarán leyes ex post facto ...”. Const. E.L.A.j L.P.R.A., Tomo 1, ed. 1999, pág. 348.
Hemos resuelto que existen cuatro categorías de leyes que, de aplicarse retroactivamente, violarían la prohibición de leyes ex post facto; a saber:
“1. Toda ley que considera criminal y que castiga un acto que al ser realizado era inocente;
2. Toda ley que agrava un delito o lo hace mayor de lo que lo era al momento de ser cometido;
3. Toda ley que altera el castigo y que impone urna pena mayor que la fijada al delito al momento de ser cometido; y
4. Toda ley que altera las reglas de evidencia, y que exige menos prueba o prueba distinta a la exigida por la ley al mo-mento de la comisión del delito para castigar al acusado.” Fer-nández v. Rivera, Jefe del Presidio, 70 D.P.R. 900, 903 (1950).
El efecto combinado de las primeras tres categorías es que se prohíbe la aplicación retroactiva de leyes que: (a) criminalizan una conducta que no era delito al momento de la comisión de los hechos; (b) eliminan una defensa sustan-tiva del acusado que estaba disponible al momento de la comisión de los hechos, y (c) agravan la pena o las conse-cuencias penales de un acto con posterioridad a su comisión. Véase E.L. Chiesa Aponte, Derecho procesal pe*122nal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, Sec. 19.2, pág. 553.
El sentido y propósito de la cuarta categoría, no obs-tante, es más difícil de esclarecer. De lo que se trata, a grandes rasgos, es de la prohibición de aplicar retroactiva-mente ciertas leyes procesales y evidenciarías. Aunque no hemos abordado expresamente este asunto, existen varios pronunciamientos nuestros que, indirectamente, arrojan luz sobre el significado de dicha categoría.
Así, en Pueblo v. Pérez Méndez, 83 D.P.R. 539 (1961), el acusado alegó que se le violentó la protección contra leyes ex post facto al aplicársele retroactivamente una enmienda constitucional que le otorgaba al Tribunal Supremo la fa-cultad de adoptar como suya una decisión emitida por una sala integrada por menos del total de los Jueces del Foro Supremo. Al rechazar dicho planteamiento, expresamos que la enmienda no violaba la cláusula contra leyes ex post facto porque era de naturaleza procesal. A estos efectos concluimos que:
[E]l hecho de estatuir un nuevo procedimiento, y la abolición de tribunales y creación de otros nuevos que deja inalteradas las garantías sustanciales que la ley vigente concede al acu-sado, no se considera dentro de la prohibición constitucional. (Citas omitidas y énfasis suplido.) Pueblo v. Pérez Méndez, supra, pág. 545.
Posteriormente, en Pueblo v. Casiano Vélez, 105 D.P.R. 33 (1976), se cuestionó la constitucionalidad de la aplica-ción retroactiva a un acusado de una regla que le concedía discreción al tribunal para ordenar que se presentara la apelación utilizando como base una exposición narrativa de la prueba, en vez de una transcripción fiel y exacta de la evidencia oral. En esa ocasión rechazamos el argumento del acusado porque “la obtención de una transcripción de la evidencia oral en apelaciones criminales, no es un derecho absoluto ni sustantivo ...”. Pueblo v. Casiano Vélez, supra, pág. 47.
*123Unos años más tarde, en Pueblo v. Lebrón González, 113 D.P.R. 81 (1982), resolvimos que aplicar retroactivamente a un acusado la Regla 64(B)(1) de Evidencia, 32 L.P.R.A. Ap. IV, no viola la cláusula contra leyes ex post facto. En dicho caso tuvimos la oportunidad de aclarar la aplicabili-dad de la prohibición de leyes ex post facto a materia pro-cesal y evidenciaría. En ese contexto concluimos que:
[L]a prohibición constitucional sobre leyes ex post facto sólo cobra virtualidad si conlleva que evidenciariamente se re-quiera menos prueba que la exigida por la ley al momento de la comisión del delito para castigar al acusado.... Pueblo v. Lebrón González, supra, pág. 96.
Por último, en Pueblo en interés menor F.R.F., 133 D.P.R. 172 (1993),(1) tuvimos que resolver si violaba la cláusula contra leyes ex post facto la aplicación retroactiva de una ley que ampliaba de forma desfavorable a un menor la jurisdicción del Tribunal de Primera Instancia para juz-garlo como adulto. Contestamos dicha interrogante en la afirmativa y, en el proceso de fundamentar nuestra posi-ción, reconocimos explícitamente por primera vez que “[a] través de los años, se ha entendido que la esencia de la protección contra leyes ex post facto se refiere a la ley penal sustantiva: delito, pena y medidas de seguridad”. (Énfasis suplido.) íd., pág. 180 esc. 9. También tuvimos la oportuni-dad de reconocer en dicha decisión que en la esfera federal “la protección contra leyes ex post facto sólo aplica a dere-chos sustantivos y no a leyes procesales”. (Énfasis suplido y en el original.) íd., pág. 181 esc. 9.
Como se desprende de la anterior discusión, contamos con varios precedentes en nuestra jurisdicción que arrojan *124luz sobre la controversia en el caso de autos. De ellos se puede derivar, a grandes rasgos, que la protección contra leyes ex post facto cobra mayor virtualidad cuando la norma aplicada retroactivamente es de naturaleza sustantiva.(2) No obstante, nunca hemos abordado directa-mente el asunto acerca de la aplicabilidad de la referida protección cuando se trata de leyes procesales. Por ello, procedemos ahora a examinar brevemente y a modo ilus-trativo lo que han expresado otros tribunales y comentaris-tas sobre esta problemática.
En los países de tradición civilista, el principio general de que la ley procesal queda fuera de la protección contra la aplicación retroactiva de leyes penales desfavorables goza de aprobación. Ello en virtud de que en esas jurisdic-ciones es doctrina ampliamente aceptada que la ley sus-tantiva aplicable en un caso es la vigente al momento de la comisión de los hechos, mientras que la ley procesal apli-cable es la vigente al momento del proceso. A estos efectos, el Tribunal Supremo Federal de Alemania ha expresado en materia penal que “es obvio que, desde su entrada en vigor, los nuevos preceptos del Derecho procesal rigen también respecto de los procedimientos ya en curso”. BGBHST 26, 289 (según citado en C. Roxin, Derecho Penal: Parte General (L. Peña, trad.), Madrid, Ed. Civitas, 1997, T. 1, pág. 164). Por ello se expresa en un reconocido tratado que “se-gún el Derecho vigente la prohibición de retroactividad no rige para las disposiciones procesales”. T. Weigend y otros, Tratado de derecho penal: parte general, 5ta ed., [s.l.], Ed. Comares, 2000, pág. 147.
Similar criterio comparte el Prof. Claus Roxin cuando expresa que “en el Derecho procesal en principio no rige la *125prohibición de retroactividad”, ya que “el principio de lega-lidad se ciñe a las acciones punibles y a las sanciones que deben imponérseles”. Roxin, op. cit., pág. 164.
De otra forma, el profesor Fletcher, quien ha escrito ex-tensamente sobre la gran importancia de la dicotomía ley procesal-ley sustantiva para la aplicación de leyes ex post facto, asevera que “las materias puramente procesales no forman parte de la ‘ley’ que los individuos tienen un dere-cho a conocer antes de actuar”. (Traducción nuestra.) G.P. Fletcher, Basic Concepts of Criminal Law, Oxford, Oxford Universtiy Press, 1998, pág. 13.
Por otro lado, debemos señalar que el Tribunal Supremo de Estados Unidos llegó a la misma conclusión en Collins v. Youngblood, 497 U.S. 37 (1990). A partir de dicho caso está claro que en el Derecho federal las leyes procesales quedan excluidas de la protección contra leyes ex post facto. Posteriormente, en Carmell v. Texas, 529 U.S. 513 (2000), se expresó que la cuarta categoría de leyes ex post facto sólo incluye a leyes que alteran, en perjuicio del acu-sado, la suficiencia de la prueba o el quantum de evidencia necesario para lograr una convicción.
Debemos reconocer que en nuestra jurisdicción no he-mos adoptado propiamente la distinción entre lo procesal y lo sustantivo. Tampoco la hemos rechazado, precisamente, porque no hemos tenido la necesidad de abordar el asunto directamente. En este momento, sin embargo, se nos ha presentado una controversia cuya correcta resolución re-quiere primeramente que analicemos la diferencia entre las leyes procesales y sustantivas para determinar el al-cance de la prohibición contra leyes ex post facto. Al adop-tar este curso decisorio le damos paso a nuestros pasados pronunciamientos y nos beneficiamos de las opiniones de múltiples y eminentes comentaristas, tanto anglosajones como continentales.
Por todo lo antes expuesto, consideramos imprescindi-ble analizar si la ley cuya aplicación retroactiva se cues-*126tiona en el caso de autos es una ley procesal o una ley sustantiva.
H-I 1 — I t — 1
A. Procede ahora que determinemos si los estatutos que regulan la prescripción de la acción penal son sustan-tivos o procesales. Hemos expresado antes que la prescrip-ción en el Derecho Civil es sustantiva. Vera v. Dr. Bravo, 161 D.P.R. 308 (2004); Febo Ortega v. Tribunal Superior, 102 D.P.R. 405, 407 (1974). Claro, dichas expresiones no son relevantes para determinar la naturaleza de la pres-cripción penal, ya que las dos figuras persiguen diferentes propósitos y funcionan de manera distinta. Veamos.
La prescripción en el ámbito civil representa una espe-cie de sanción para aquellos que no ejercitan sus derechos a tiempo. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1979, T. I, Vol. I, 2da parte, págs. 849-850. El fundamento de la prescripción en el campo criminal, por el contrario, es promover que el procesa-miento del sospechoso se base en pruebas frescas y fehacientes. Pueblo v. Oliver Frías, 118 D.P.R. 285, 291 (1987). Véase también a 4 LaFave, Israel and King, Criminal Procedure 2d Sec. 18.5(a), pág. 717 (2003).
Por otro lado, la prescripción en lo civil es una defensa afirmativa. (3) En lo criminal, la prescripción no funciona de la misma forma, pues de lo que se trata verdaderamente no es de una defensa afirmativa sino de un total y absoluto impedimento de procesar por la ofensa. Véase R.A. Duff, “I Might be Guilty but You Can’t Try Me”: Estoppel and Other Bars to Trial, 1 Ohio St. J. Grim. L. 245, 248 (2003).
*127Como tal, queda claro que existen importantes diferen-cias entre la prescripción en el derecho civil y en el penal. Dichas diferencias nos llevan a la conclusión de que la na-turaleza de la primera figura no necesariamente condi-ciona la naturaleza de la segunda.
B. No hemos tenido la oportunidad de expresarnos so-bre la naturaleza procesal o sustantiva de la prescripción de la acción penal. No obstante, existen ciertos pronuncia-mientos de tribunales federales y de comentaristas que, a modo ilustrativo, nos ayudan a aclarar esta controversia. Veamos.
De entrada, nos parece claro que la clasificación legisla-tiva de una ley como “procesal” o “sustantiva” no es deter-minante para el análisis constitucional acerca de la verda-dera naturaleza de la ley en cuestión. Al respecto, el Tribunal Supremo de Estados Unidos expresó que “el que la legislatura simplemente etiquete a una ley como proce-sal no la inmuniza de ser escudriñada bajo la cláusula de ex post facto.” (Traducción nuestra.) Collins v. Youngblood, supra, pág. 46. Véase, también, Chiesa Aponte, op. cit., pág. 551. Esto implica que el hecho de que la prescripción se regule en el Código Penal en vez de en las Reglas de Procedimiento Criminal no resulta ser determinante para su clasificación como ley procesal o sustantiva. Véanse: E. Bacigalupo, Derecho Penal: Parte General, 2da ed., Buenos Aires, Ed. Hammurabi, 1999, pág. 135; G.P. Fletcher, op. cit., pág. 10.
Por tal razón, al determinar la naturaleza de la pres-cripción para fines de la prohibición contra leyes ex post facto, nos debemos dejar llevar por sólidos argumentos de teoría y política criminal en vez de por clasificaciones le-gislativas arbitrarias.
A estos efectos, la mejor manera de darle contenido teó-rico a la dicotomía entre ley procesal y ley sustantiva en el ordenamiento penal es distinguiendo entre las leyes que establecen los elementos constitutivos del delito y las leyes *128que establecen los presupuestos de persecución del crimen. Las primeras son de naturaleza sustantiva, mientras que las segundas son de naturaleza procesal. Esto significa que, tal como vislumbramos en Pueblo en interés menor F.R.F., supra, la ley sustantiva es aquella que versa sobre los elementos del “delito, pena y medidas de seguridad”. íd., pág. 180. Por el contrario, cualquier ley que se refiera a la forma o al modo de perseguir el crimen debe ser consi-derada procesal y, como tal, queda fuera de la prohibición contra leyes ex post facto.
En vista de lo anterior, debemos determinar cuáles son los “elementos constitutivos del delito”. El delito presupone la existencia de un comportamiento humano, típico, anti-jurídico y culpable. Véase S. Mir Puig, Derecho Penal: Parte General, Montevideo, Ed. B. de F., 2005, págs. 145-150. Por ello se puede decir que los elementos de la ley penal sustantiva son los siguientes: (1) infracción de una prohibición (comportamiento típico), (2) sin que exista una defensa de justificación (antijurídico), y (3) sin que exista una defensa de excusa (culpable).
Por tal razón concluimos que sólo son sustantivas las leyes que inciden sobre alguno de los tres elementos que acabamos de mencionar. Cualquier ley que se refiera a otro tipo de defensas, como aquellas que limitan la forma en que el estado puede perseguir el delito, debe ser clasificada como procesal.
C. Lo último que nos queda por determinar es si la defensa de prescripción funciona como la negación de al-guno de los tres elementos constitutivos del delito o si, por el contrario, funciona como una limitación a la forma o modo de perseguir el crimen. Somos del criterio que la con-testación correcta es la segunda. Veamos.
El único efecto de la prescripción de la acción penal es impedirle al Estado perseguir el delito. Pueblo v. Oliver Frías, supra, pág. 290. Como tal, no debe quedar duda de que la defensa de prescripción no incide sobre ninguno de *129los elementos del delito. No sirve para negar que se violó una prohibición penal. Tampoco establece la existencia de una defensa de justificación o excusa.
El profesor LaFave coincide con lo anterior al expresar que las únicas defensas que no pueden eliminarse o res-tringirse retroactivamente son las que tienen que ver con “elementos esenciales del delito, con asuntos sobre los que el acusado puede alegar una justificación o excusa y, por tanto, sigue siendo la regla el que extender los términos prescriptivos antes de que hayan expirado no viola la cláu-sula ex post facto”. (Énfasis suplido.) W.R. LaFave y otros, Criminal Law, 4ta ed., Thompson/West, 2003.
En fin, siendo la prescripción una ley procesal que no versa sobre los elementos constitutivos del delito, somos de la opinión de que dicha ley queda fuera de la protección contra legislación ex post facto. A igual conclusión han lle-gado numerosos tribunales y comentaristas.(4) El profesor Fletcher defiende esta postura convincentemente, al expre-sar que:
Los términos prescriptivos tienen muchos propósitos, inclu-yendo el de ponerle un límite al poder estatal para investigar y el de evitar juicios sobre la base de evidencia vieja y poco confiable. Sería difícil decir que uno de estos propósitos era el proveer un incentivo [al actor] para cometer [un crimen] con la esperanza de salirse con la suya [de no ser procesado dentro del término prescriptivo original]. A base de este análisis po-demos concluir que la defensa de prescripción es procesal y que es permisible constitucionalmente el que [una] legislatura la derogue retroactivamente. (Traducción nuestra y énfasis suplido.) Fletcher, op. cit., págs. 13-14.(5)
*130Debemos aclarar, sin embargo, que esto no significa que nunca se puede atacar constitucionalmente una actuación del estado mediante la cual se amplían los términos prescriptivos. Por una parte, si la ampliación de los térmi-nos prescriptivos le causara un estado de indefensión al acusado, podría proceder un planteamiento bajo el debido proceso de ley. Por otra parte, si se lograra probar que la ampliación de los términos tuvo el efecto de discriminar arbitrariamente en su contra, también podría proceder un planteamiento bajo la igual protección de las leyes.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
IV
Candelario Ayala sostiene que no se le puede aplicar retroactivamente la Ley Núm. 2, supra, pues eso equival-dría a aumentarle los términos prescriptivos de los delitos que se le imputan de forma incompatible con la cláusula constitucional contra leyes ex post facto. No le asiste la razón.
A Candelario Ayala no se le está aplicando retroactiva-mente ninguna de las cuatro categorías de leyes que son ex post facto. No se está criminalizando una conducta que no *131era delito al momento de la comisión de los hechos. Los elementos de los delitos por los que se le acusa (violación y tentativa de violación) no han variado (primera categoría). Tampoco puede alegar que le han aumentado la pena de los delitos imputados (segunda categoría) o que le han res-tringido o eliminado alguna defensa de justificación o ex-cusa (tercera categoría). Por último, Candelario Ayala tam-poco puede sostener que se le está aplicando retroactiva-mente una regla que reduce el quantum o la suficiencia de la evidencia necesaria para encontrarlo culpable por los delitos imputados (cuarta categoría).
Candelario Ayala pretende que se le extienda la protec-ción contra leyes ex post facto más allá de lo que hemos contemplado en nuestra jurisdicción. Tal y como expresa-mos anteriormente, las leyes que regulan la prescripción de la acción penal son de naturaleza procesal. Sin embargo, nuestra cláusula contra leyes ex post facto sólo protege contra aplicaciones retroactivas de leyes sustantivas. (6) Por tal razón, es constitucionalmente permi-sible que se amplíen de forma retroactiva los plazos pres-criptivos en situaciones en que, como la del caso de autos, la acción legislativa que extiende los términos prescripti-vos tuvo lugar antes de que expiraran los plazos originales. (7)
Estamos convencidos de que la mejor manera de conti-nuar el desarrollo de nuestra doctrina sobre leyes ex post facto es cimentándola en la cardinal distinción entre lo pro-*132cesal y lo sustantivo. Ello porque un análisis detenido tanto de la normativa federal vigente como de las opinio-nes de eminentes comentaristas anglosajones y civilistas revelan que el ámbito de aplicación de la protección contra leyes ex post facto depende de la naturaleza procesal o sus-tantiva de la ley que se pretende aplicar retroactivamente.
En vista de lo anterior, somos del criterio de que actua-ron correctamente tanto el Tribunal de Apelaciones como el foro de instancia al negarse a desestimar la acusación en contra de Candelario Ayala bajo el fundamento de que la acción penal en su contra estaba prescrita. Por ende, esta-mos conforme con la sentencia emitida por este Tribunal.
— O —

(1) Ahí, en lo pertinente, se le restringió a un menor la defensa sustantiva de minoridad que tenía disponible al momento de cometer los hechos. Dicha defensa estaba reconocida en el Art. 29 del ahora derogado Código Penal de 1974 (33 L.P.R.A. see. 3151). Por tal razón, concluimos en ese caso que se aplicó retroactivamente al imputado una ley sustantiva desfavorable, en violación a la prohibición contra leyes ex post facto.


 Es necesario aclarar que, con anterioridad a los precedentes que acabamos de examinar, este Tribunal realizó ciertas expresiones en Pueblo v. López, 70 D.P.R. 790 (1950), que apoyan la contención de que las leyes procesales pueden ser ex post facto. No obstante, el ratio decidendi de Pueblo v. López, supra, no tiene vigencia actualmente, pues el caso federal que nos vinculó en esa ocasión fue revocado por el Tribunal Supremo de Estados Unidos en Collins v. Youngblood, 497 U.S. 37 (1990).


 Nótese que en lo civil la prescripción no impide iniciar una reclamación. Dicha figura es más bien una defensa afirmativa a la cual puede renunciar el deudor. Incluso, siendo nuestro sistema de derecho un sistema rogado, si el deudor no utiliza la defensa de prescripción se entiende que la renuncia. L. Diez-Picazo y Ponce de León, La prescripción extintiva en el Código Civil y la jurisprudencia del Tribunal Supremo, Thomson-Civitas, 2003, págs. 107-109.


 Véase, por ejemplo, la decisión emitida por la Corte Constitucional de Ale-mania en su Sentencia de 1969 (BverfGE 25, 269) según discutida en G.P. Fletcher, Basic Concepts of Criminal Law, Oxford, Oxford University Press, 1998, pág. 14. Las cortes federales también han llegado consecuentemente a este resultado. U.S. v. De La Mata, 266 F.3d 1275 (limo Cir. 2001); U.S. v. Grimes, 142 F.3d 1342 (11mo Cir. 1998). El Tribunal Supremo de Estados Unidos, aunque en dictum, también parece favorecer este resultado en Stogner v. California, 539 U.S. 607 (2003).


 El profesor Fletcher dedica la totalidad del primer capítulo de su más re-ciente libro a elucidar la importancia de la distinción entre ley procesal y ley sustan-*130tiva en cuanto a la protección contra las leyes ex post facto (“Substance v. Procedure”). Como parte de su discusión, el profesor Fletcher admite que
“... los términos prescriptivos ... parecen ser una regla procesal, pero pueden ser interpretados como [una regla] sustantiva”. (Traducción nuestra.) Fletcher, op. cit., pág. 10.
Por ello, más adelante señala que
“... en casos límite la distinción entre lo procesal y lo sustantivo presenta pro-blemas filosóficos. No podemos clarificar la distinción sin una teoría acerca de la naturaleza del derecho sustantivo y del asunto particular que estamos tratando ....” íd.
Luego de desarrollar rigurosamente la referida teoría, el profesor Fletcher con-cluye, tal como señalamos en el cuerpo de nuestra ponencia, que
"... a base de este análisis podemos concluir que la defensa de prescripción es procesal y que es permisible constitucionalmente el que [una] legislatura la derogue retroactivamente.” Id., pág. 14.


 Debemos aclarar, como señalamos anteriormente, que conforme a la norma-tiva esbozada por el Tribunal Supremo federal en Carmell v. Texas, 529 U.S. 513 (2000), la prohibición contra leyes ex post facto también protege contra aplicaciones retroactivas de leyes que alteran la suficiencia de la prueba o el quantum de eviden-cia necesario para lograr una condena. En el caso de autos, no obstante, es claro que no estamos ante una ley de esta naturaleza.


 Este dato resulta ser particularmente importante pues, recientemente, el Tribunal Supremo de Estados Unidos resolvió que es inconstitucional la aplicación retroactiva de una ley que revive términos prescriptivos ya expirados. Stogner v. California, supra. Estos pronunciamientos, al condicionar la protección constitucio-nal mínima federal en esta materia, nos vinculan.